DETAILED ACTION

The amendment filed on November 20, 2020 has been entered. Upon further consideration, the indicated allowability of the claims is withdrawn in view of the reference(s) to Hansen ‘350 (see details below). Any issues caused by this action are respectfully regretted. Rejections based on the newly cited reference(s) follow. 

Claim Objections
Claims 6, 9, 11, 13, 15, 18, and 19 are objected to because of the following informalities:
In claim 6, line 6, the recitation “its the engaging” is improper.
In claim 9, line 6, the recitation “a one or more openings” is improper.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 9, 11, 16-19, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 6, lines 3-4 (and lines 7-8), the recitation “the at least one feed roller” lacks antecedent basis.
In claim 9, line 23-25, the recitation “wherein the at least one cutting portion is moved with the sheet material along a radial path … “ renders the claim vague and indefinite since it is not clear as to how the cutting portion can move with the sheet material along such a radial path and still cut the sheet material, and it seems that “moved with” should read --moved relative to--.
In claim 17, lines 1-2, the recitation “wherein the cutting portion exerts a force of about 1N to about 3N on the sheet material …” renders the claim vague and indefinite since it appears to be reciting a method step in an apparatus/device claim which is improper, and it is suggested after “cutting portion” to insert --is configured such that it-- or --has a configuration such that it--.
In claim 19, lines 1-2, the recitation “wherein the at least one cutting portion exerts a force of about 1N to about 3N on the sheet material …” renders the claim 
In claim 22, lines 1-2, the recitation “the at one cutting portion” lacks antecedent basis; also in lines 1-2, the recitation “wherein the at least one cutting portion exerts a force of about 1N to about 3N on the sheet material …” renders the claim vague and indefinite since it appears to be reciting a method step in an apparatus/device claim which is improper, and it is suggested after “cutting portion” to insert --is configured such that it-- or --has a configuration such that it--.
In claim 23, line 4, the recitation “the follower body” lacks positive antecedent basis, and it seems that --arm-- should be inserted after “follower”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 9, 11, 20, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Hansen et al., U. S. Pub. No. 2008/0217350 (hereafter Hansen ‘350).
Regarding claim 1 and the claims dependent therefrom, Hansen ‘350 discloses applicant’s claimed invention, and specifically discloses an assembly with every structural limitation of applicant’s claimed invention including:
a dispenser housing (e.g., 11, 13) at least partially containing a supply (e.g., 25) of sheet material and comprising a discharge chute (e.g., 59) formed along a portion of the dispenser housing for discharging the sheet material from the dispenser assembly;
a feed roller assembly including a feed roller (e.g., 19) having a feed roller body (e.g., 39) with an interior chamber and an outer wall with one or more openings (e.g., 47; see paragraph 0041) defined therethrough, the feed roller rotatably mounted at least 
a cutting assembly including a cutting portion (e.g., 121) configured to at least partially cut or perforate the sheet material, a support (e.g., 103; see Fig. 12) positioned within the interior chamber of the feed roller body, and a pair of follower arms (e.g., 105, 107) pivotably coupled to the feed roller body so as to be pivotable in relation to the feed roller body and rotatable therewith, wherein each of the follower arms and the cutting portion are connected to the support (e.g., as shown in Fig. 12), and wherein the cutting assembly is operatively connected to the feed roller so that the cutting portion is actuatable and/or movable between an engaging position (e.g., see Figs. 14, 15) and a non-engaging position (e.g., see Fig. 13) in coordination with rotation of the feed roller such that as the feed roller is rotated to dispense the sheet material, the cutting portion is moved with the sheet material from its non-engaging position at least partially positioned within the interior chamber of the feed roller body (e.g., as shown in Fig. 13, wherein at least the portion of 121 near its bend is located within the interior chamber), along a radial path (e.g., wherein 121 as viewed in Figs. 13-15 travels in such a radial path) through one of the one or more openings defined in the outer wall of the feed roller body toward its engaging position, with the cutting portion extending at least partially out from the one or more openings, and into contact with the sheet material at a predetermined angle with respect to the feed roller body such that the cutting portion does not drag or scrape against the sheet material during cutting, and at least partially 
[claim 4] wherein the cutting portion includes a cutting blade having a series of teeth or serrated portions (e.g., 123) that extend so as to project at least partially through the one or more openings defined along the feed roller body;
[claim 6] wherein each of the follower arms includes a follower (e.g., 147, 149) located at an end thereof and at least partially received within and movable along a track (e.g., 151, 153) defined along a portion of the dispenser housing, wherein as the at least one feed roller is rotated to dispense the sheet material, the followers of the follower arms move along and at least partially engage the track and cause the follower arms to pivot (e.g., as shown in Figs. 13-15) in relation to the feed roller body so as to move the cutting portion toward its the engaging position extending at least partially out of the one or more openings in the feed roller body of the at least one feed roller to at least partially cut or perforate the sheet material.
Regarding claim 9 and the claims dependent therefrom, Hansen ‘350 discloses applicant’s claimed invention, and specifically discloses a dispenser with every structural limitation of applicant’s claimed invention including:
a dispenser housing (e.g., 11, 13) having a support (e.g., 31) for a supply of sheet material, and a discharge chute (e.g., 59) for discharging the sheet material from the dispenser;
a feed roller assembly rotatably mounted at least partially within the dispenser housing, the feed roller assembly comprising a feed roller (e.g., 19) having a feed roller body (e.g., 39) with a chamber defined therein and an outer wall including a one or 
a cutting assembly integrated with the feed roller assembly, the cutting assembly comprising:
a cutting portion (e.g., 121) configured to at least partially cut or perforate the sheet material;
a base (e.g., 103) at least partially supporting the at least one cutting portion, the at least one cutting portion being connected to the base; and
at least one follower arm (e.g., 105, 107) operatively connected to the base, the at least one follower arm having a follower (e.g., 147, 149) attached thereto and received within a track (e.g., 151, 153) defined along the dispenser housing, wherein as the feed roller is rotated to dispense the sheet material, the follower of the at least one follower arm is moved along the track, causing movement of the at least one follower arm such that the cutting assembly is moved radially (e.g., wherein 121 as viewed in Figs. 13-15 travels radially) with respect to the rotation of the feed roller to move the cutting portion at least partially into engagement with the sheet material for at least partially cutting or perforating the sheet material for dispensing thereof, wherein the at least one cutting portion is moved with the sheet material along a radial path through and at least partially out of the one or more openings defined in the outer wall of the feed roller body to contact at least a portion of the sheet material at a 
[claim 11] wherein the cutting portion includes a series of teeth or serrated portions (e.g., 123).
Regarding claim 20 and the claims dependent therefrom, Hansen ‘350 discloses applicant’s claimed invention, and specifically discloses an assembly with every structural limitation of applicant’s claimed invention including:
a dispenser housing (e.g., 11, 13) containing a supply (e.g., 25) of sheet material and including a discharge chute (e.g., 59) for discharging the sheet material from the dispenser housing;
a feed roller (e.g., 19) being configured to feed and direct the sheet material from the supply along a discharge path and through the discharge chute of the dispenser housing as the feed roller is rotated, the feed roller including a feed roller body (e.g., 39) with a substantially cylindrical outer wall configured to at least partially engage the sheet material as the feed roller is rotated and defining an interior chamber within the feed roller body, the outer wall having one or more openings defined therethrough; and
a cutting assembly positioned within the interior chamber of the feed roller body, the cutting assembly including:
a cutting portion (e.g., 121) configured to at least partially cut or perforate a selected amount of the sheet material;

at least one follower arm (e.g., 105, 107) rotatably connected to the feed roller body and fixedly connected to the support body adjacent the second end portion of the support body (e.g., see Fig. 12, wherein the hexagonal opening fastener is considered to be “adjacent” the second end), the at least one follower arm including a follower (e.g., 147, 149) that engages and moves along a track (e.g., 151, 153) with rotation of the feed roller body such that the cutting portion is movable between a retracted position within the interior chamber of the feed roller body (e.g., as shown in Fig. 13, wherein at least the portion of 121 near its bend is located within the interior chamber) and an extended position projecting at least partially out from the one or more openings defined in the outer wall of the feed roller body sufficient to engage and cut or perforate the sheet material (e.g., see Figs. 14, 15), the cutting portion being movable from its retracted position along a radial path (e.g., wherein 121 as viewed in Figs. 13-15 travels in such a radial path) and out of the one or more openings to its extended position whereby the cutting portion is moved into engagement with a portion of the sheet material engaged about the feed roller body without substantially dragging or scraping against the portion of the sheet material being engaged to substantially prevent or reduce bunching, ripping, tearing, and/or inconsistent dispensing of the sheet material;
[claim 23] wherein the at least one follower arm includes an elongated follower arm body including a first end portion and an opposing second end portion (e.g., see Fig. 12), and wherein the follower (e.g., 147, 149) of the at least one follower arm is rotatably connected to the first end portion of the follower body (e.g., see the last sentence of paragraph 0055), and the support body is fixedly connected to the second end portion of the follower arm body (e.g., see Fig. 12 and the last five lines of paragraph 0055);
[claim 25] wherein the track includes a channel or groove (e.g., 113, 115) defined in at least one sidewall of the dispenser housing (e.g., see paragraph 0056, lines 3-5, wherein the cam structure mounted to the walls is considered to be part of the walls and thus the channel or groove is defined in each sidewall), and wherein the channel or groove includes opposing facing sidewalls defining guide surfaces along which the follower moves as the feed roller is rotated (e.g., see Figs. 13-15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al., U. S. Pub. No. 2008/0217350 (hereafter Hansen ‘350) in view of Official notice as evidenced by Rasmussen, pn 4,712,461.

[claim 16] wherein the cutting portion contacts the portion of the sheet material at an angle of about 40o to about 60o in relation to the sheet material;
[claim 18] wherein the at least one cutting portion contacts the portion of the sheet material at an angle of about 40o to about 60o in relation to the sheet material;
[claim 21] wherein the cutting portion contacts the portion of the sheet material at an angle of about 40o to about 60o in relation to the sheet material.
However, the Examiner takes Official notice that various cutting configurations that extend out of the roller at various angles to produce different contact angles with the sheet material are considered to be old and well known alternatives in the art. As evidence in support of the taking of Official notice, Rasmussen discloses such a cutting configuration (e.g., see Fig. 2, which teaches one having ordinary skill in the art that the contact angle is about 45°). Therefore, it would have been obvious to one having ordinary skill in the art to provide such a cutting configuration on the apparatus of Lewis based on conventional or otherwise ordinary considerations in the art including type or material of workpiece being cut or the like.
Claims 17, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al., U. S. Pub. No. 2008/0217350 (hereafter Hansen ‘350).

[claim 17] wherein the cutting portion exerts a force of about 1N to about 3N on the sheet material during cutting or perforating of the sheet material.
 [claim 19] wherein the at least one cutting portion exerts a force of about 1N to about 3N on the sheet material during cutting or perforating of the sheet material.
 [claim 22] wherein the at least one cutting portion exerts a force of about 1N to about 3N on the sheet material during cutting or perforating of the sheet material.
However, it is respectfully submitted that providing such structure amounts to a results effective variable for providing a structure that facilitates cutting a desired workpiece material with the desired force, including a minimal force or a maximum force, to ensure that the desired material used in the dispenser is successfully cut through. Therefore, it would have been obvious to one having ordinary skill in the art to provide such a structure on the apparatus of Lewis as a matter of routine engineering and/or manufacturing considerations.

Allowable Subject Matter
Claim 24 appears that it would be allowable over the prior art of record if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
March 9, 2021